TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 18, 2021



                                       NO. 03-19-00859-CV


                                    Joseph Sprague, Appellant

                                                  v.

                           James River Insurance Company, Appellee




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
               AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on October 25, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.